     Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                )

          vs.                            )

                                         )        Case No.: 20-cr-188 (JSR)

HAMID AKHAVAN and RUBEN WEIGAND,         )

                Defendants.              )




                  DEFENDANT RUBEN WEIGAND’S
                MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION TO COMPEL DISCOVERY
            Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 2 of 14



                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... ii
I.        INTRODUCTION ............................................................................................................. 1
II.       BACKGROUND ............................................................................................................... 4
          A.        The Indictment ....................................................................................................... 4
          B.        Procedural History ................................................................................................. 5
III.      DISCUSSION .................................................................................................................... 7
          A.        Federal Rule of Criminal Procedure 16(a)(1)(E): Documents and Objects. .......... 7
          B.        Brady Material ....................................................................................................... 9




                                                                     i
             Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 3 of 14



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Brady v. Maryland,
   373 U.S. 83 (1963) .....................................................................................................................1

Strickler v. Greene,
    527 U.S. 263 (1999) ...................................................................................................................9

United States v. Giffen,
   379 F. Supp. 2d 337 (S.D.N.Y. 2004)........................................................................................8

United States v. Rivas,
   377 F.3d 195 (2d Cir. 2004).......................................................................................................9

United States v. Stevens,
   985 F.2d 1175 (2d Cir. 1993).....................................................................................................7

Youngblood v. West Virginia,
   547 U.S. 867 (2006) ...................................................................................................................9


Other Authorities

Individual Rules of Practice of the Honorable Jed S. Rakoff
    (Effective Feb. 3, 2020) .........................................................................................................3, 9




                                                                    ii
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 4 of 14



   I.      INTRODUCTION

        Defendant Ruben Weigand (“Weigand” or the “Defendant”) brings this motion seeking an

order compelling the Government to produce certain discovery material to the preparation of his

defense, as required by Rule 16 of the Federal Rules of Criminal Procedure, Brady v. Maryland,

373 U.S. 83 (1963), and this Court’s Individual Rules of Practice.

        Weigand requested these categories of discovery by letter dated June 22, 2020 (“Discovery

Demand,” attached as Exhibit A), but the Government, in its response dated June 24, 2020

(attached as Exhibit B), failed to respond specifically to eight of the nine categories of information

requested, to clarify if the requested material is in its possession, custody, or control, or to commit

to the prompt production of such discovery. Ex. B at 1.

        The one-count superseding Indictment in this case (the “Indictment”) alleges a conspiracy

to commit bank fraud by misrepresenting credit and debit card transactions for marijuana as

transactions for the sale of other “legitimate goods.” Indictment at ¶ 13. The Indictment alleges

that the defendants conspired to use inaccurate Merchant Category Codes (MCCs) and descriptors

to “disguise” marijuana transactions and thereby induce “some” banks in the United States to

process transactions in a manner that violated bank and credit card company policies that allegedly

“d[id] not support marijuana transactions.” Id. at ¶¶ 2, 9.

        The deadline for the Government to produce discovery was May 12, 2020.                    The

Government has provided counsel for Weigand with over 2 terabytes of material. However, these

voluminous materials fail to elucidate essential elements of the alleged scheme.

        Significantly, the discovery does not identify which U.S. banks and credit card companies

had policies prohibiting marijuana transactions or what those policies were. A letter from the

Government dated June 22, 2020 (attached as Exhibit C) contained a “non-exhaustive,” 25-page
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 5 of 14



list consisting of hundreds of “U.S.-based issuing banks associated with individuals who made

purchases from the Online Marijuana Marketplace Company,” but failed to identify if those banks

actually processed the marijuana transactions at issue in the Indictment, and if they had policies

governing the use of MCCs or prohibiting the processing of marijuana transactions. Ex. C at 1.

This information is plainly material to the preparation of Weigand’s defense.

        The Government should be compelled to produce the information requested, identify the

Bates ranges for any pertinent discovery already produced, or state if no such discovery is in the

Government’s possession, custody, or control with regard to the following categories of material:

   •   Credit Card Company Materials: All Credit Card Company contracts, policies, rules,
       regulations and other evidence relevant to the charge and allegations in the Indictment,
       including, but not limited to all documents and communications:

               (i) concerning the merchant acquiring banks, issuing banks, payment processors,
               and other financial institutions referenced in the Indictment;

               (ii) relevant to the merchant category codes (“MCCs”) referenced in the Indictment,
               their use, and any contractual remedies or penalties for the improper use of MCCs;

               (iii) related to whether MCCs in the Credit Card Company networks were
               recognized, contractually or otherwise, as a basis for approving and rejecting credit
               and debit card transactions for the sale of marijuana in the United States; and

               (iv) concerning the onboarding of merchants by merchant acquiring banks.
               Discovery Demand (Ex. A) at 4.

   •   Bank Policies and Procedures: All policies, procedures, and guidelines used by the
       merchant acquiring banks and issuing banks referenced in the Indictment and the
       Government’s Bill of Particulars (dated June 19, 2020) that concern the processing of
       marijuana sales, whether for medical or recreational use, and the use of Merchant Category
       Codes (MCCs). Id.

   •   Taint Team Protocols: Any protocols used by taint teams to review the contents of any
       electronic devices associated with Weigand, including the seized devices for which the
       Government obtained a warrant on April 14, 2020. Id. As described in Weigand’s “Motion
       to Suppress Evidence Obtained from the Search of Electronic Devices,” the terms of the
       warrant and the Government’s application raise the concern that the Government reviewed
       vast amounts of data on Weigand’s personal devices without any effort to identify and
       separate privileged communications.

                                                 2
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 6 of 14



       In addition, the Government’s June 22 letter informed us for the first time of various

exculpatory statements made by co-defendant Ray Akhavan. The Government’s letter states that

“attorneys representing the Online Marijuana Marketplace Company” described interviews they

conducted of employees of the Online Marijuana Marketplace Company. Those employees

recalled that Akhavan stated in a meeting in March 2018 that he “does not miscode” transactions

(emphasis added); used “the closest” applicable MCC code for the transactions processed; that

“the Online Marijuana Marketplace Company’s marijuana dispensary customers would submit

truthful applications to his ISO [independent sales organization] in Germany” for payment

processing purposes; and that Visa and MasterCard “were aware as a general matter that marijuana

credit and debit transactions were being miscoded,” but chose not to “take action” against the

practice, except in certain limited circumstances. Ex. C at 1. The Government’s June 22 letter did

not state whether Weigand was present at this meeting, nor did it clarify whether Akhavan made

similar statements at other times.

       Weigand is a German citizen who, prior to his arrest in this case, lived in Luxembourg. He

is not alleged to have any contact with financial or other institutions in the United States.

Accordingly, statements by his co-defendant about the practices of credit card companies, financial

institutions and other entities in the United States may constitute critical evidence about Weigand’s

understanding of such matters.

       This Court’s Individual Rules of Practice require that “Brady Material known to the

Government at the time of indictment . . . must be produced to defense counsel no later than two

weeks following the date of the filing of the indictment” and that “Brady Material . . . that becomes

known to the Government following filing of the indictment must be disclosed, absent exceptional

circumstances, within two weeks of when it becomes known and, in any event, no later than four



                                                 3
          Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 7 of 14



weeks prior to any trial or guilty plea.” Rule 13(2) the Individual Rules of Practice of the

Honorable Jed S. Rakoff (emphasis added).

         We request that all material related to the attorney proffer described in the Government’s

June 22 letter or any similar statements be produced immediately.

   II.      BACKGROUND

            A. The Indictment

         On March 31, 2020, the Government filed the Indictment against Weigand and his co-

defendant Hamid Akhavan alleging a conspiracy to commit bank fraud in violation of 18 U.S.C.

§ 1349. The Indictment alleges that from in or about 2016 until 2019, the defendants and their co-

conspirators “engaged in a scheme to deceive United States banks and other financial institutions

into processing in excess of one hundred million dollars in credit and debit card payments for the

purchase and delivery of marijuana products.” Indictment at ¶ 1.

         The alleged bank fraud conspiracy involved a California-based purveyor of marijuana,

referred to in the Indictment as the “Online Marijuana Marketplace Company,” which offered on-

demand marijuana delivery services to customers through a mobile application. Id. at ¶ 3. The

Indictment alleges that “at various points” from 2016 through 2019, one of the payment methods

offered by the Online Marijuana Marketplace Company was debit and credit cards. Id. at ¶ 4.

However, according to the Indictment, during that time period, “most banks in the United States

were unwilling to process credit and debit card transactions involving marijuana” and would not

“extend credit (i.e., approve) transactions” for “the sale of marijuana.” Id. at ¶¶ 10(d), 12.

         The Indictment alleges that the defendants and their co-conspirators “used several

strategies to trick United States issuing banks into authorizing marijuana transactions for the

Online Marijuana Marketplace Company.” Id. at ¶ 13. Principally, the Indictment alleges that the


                                                  4
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 8 of 14



defendants created more than a dozen companies (the alleged “Phony Merchants”) “involved in

selling legitimate goods, such as carbonated drinks, face cream, dog products, and diving gear.”

Id. They allegedly used those companies to open “offshore bank accounts with [offshore]

merchant acquiring banks and to initiate credit card charges for marijuana purchases made through

the Online Marijuana Marketplace Company.” Id. at ¶ 12. The Indictment also alleges that

defendants “used merchant codes for other products” and “directed others to apply” those incorrect

merchant codes “in order to get around the[ ] rules” of “Credit Card Companies,” such as Visa and

MasterCard, that “do not support marijuana transactions” and “do not have marijuana merchant

codes.” Id. at ¶¶ 9, 14.

       By taking these measures, the defendants were allegedly able to “disguise payments made

to the Online Marijuana Marketplace Company for the purchase of marijuana products,” to

“deceive United States banks about the true nature of the financial transactions they were

processing,” and thereby “facilitate the approval and processing of marijuana transactions” by

issuing banks in the United States, the alleged victims of the scheme. Id. at ¶¶ 2, 9, 13.

           B. Procedural History

       On June 22, 2020, the undersigned counsel sent a Discovery Demand to the Government

requesting the production of the documents and information described above, among other

requests—or, as applicable, confirmation of their prior production and corresponding Bates

numbers. Ex. A.

       Later that day, the Government provided defense counsel a letter that included “a non-

exhaustive,” 25-page list consisting of hundreds of “U.S.-based issuing banks associated with

individuals who made purchases from the Online Marijuana Marketplace Company,” without

indicating if those banks actually processed the credit and debit card transactions referenced in the


                                                 5
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 9 of 14



Indictment, or had a policy proscribing the processing of marijuana transactions between 2016 and

2019, when the charged scheme was allegedly implemented. Ex. C.

       Further, the Government’s June 22 letter identified a percentage breakdown of the

marijuana sales referenced in the Indictment that were for medical and recreational purposes,

before and after January 1, 2018. However, the letter failed to provide a basis for that breakdown

or any substantiating transaction-level information. Id. As set forth in detail in Akhavan’s

“Motion to Compel Discovery and Set Disclosure Deadlines,” such information is necessary to

determine if the Government has run afoul of the Rohrbacher-Farr Amendment, which precludes

the Department of Justice from using appropriated funds to interfere with state laws authorizing

the use of medical marijuana. Consolidated Appropriations Act of 2020, Pub. L. No. 116-93, §

531, 133 Stat. 2317 (2019)

       Finally, the Government’s June 22 letter included a critical but incomplete account of

exculpatory information from attorneys representing the Online Marijuana Marketplace Company.

The letter stated that, at a meeting in Calabasas, California held in or about March 2018, Defendant

Akhavan stated, in part, that “he does not miscode; (b) he would use the closest MCC code for

what is being processed, and discussed using a medical-related MCC code and a miscellaneous

general merchandise MCC code in connection with processing the Online Marijuana Marketplace

Company’s credit and debit transactions; (c) he had found a European-based bank that was willing

to process the Online Marijuana Marketplace Company’s credit and debit transactions; (d) the

Online Marijuana Marketplace Company’s marijuana dispensary customers would submit truthful

applications to his ISO in Germany; and (e) Visa and MasterCard were aware as a general matter

that marijuana credit and debit transactions were being miscoded, but would not take action absent




                                                 6
           Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 10 of 14



specific information that identified merchants were involved in miscoding or that identified

transactions were miscoded.” Ex. C at 1–2.

          On June 24, the Government responded briefly to Weigand’s Discovery Demand, but failed

to address specifically all but one of Weigand’s requests, refusing to return Weigand’s seized

electronic devices. Instead, the Government broadly categorized Weigand’s eight requests for

material discovery as Brady, Giglio, or Jencks Act to which Weigand is purportedly not entitled

at this time. Ex. B at 1.

          Because the Government’s recent correspondence failed to address almost all of the

requests in Weigand’s Discovery Demand, Weigand files the instant motion to preserve all of his

rights, obtain the above-described material from the Government, or, as applicable, obtain the

Government’s assurance that all responsive materials have been provided, as required by Rule 16

of the Federal Rules of Criminal Procedure and this Court’s Individual Rules of Practice.

   III.      DISCUSSION

          Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E), Weigand requests certain

“documents and objects” material to preparing his defense, enumerated below. He also requests

the timely production of all Brady material currently known to the Government, pursuant to this

Court’s Individual Rules of Practice.

             A. Federal Rule of Criminal Procedure 16(a)(1)(E): Documents and Objects.

          Federal Rule of Criminal Procedure 16(a)(1)(E) provides that the Government must

produce any documents if: (i) they are material to preparing the defense, (ii) the Government

intends to use them in its case-in-chief, or (iii) they were obtained from or belong to the Defendant.

          Evidence “is material if it could be used to counter the government's case or to bolster a

defense.” United States v. Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993). Further, “[e]vidence is


                                                  7
             Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 11 of 14



material if its pretrial disclosure will enable a defendant to alter significantly the quantum of proof

in his favor.” United States v. Giffen, 379 F. Supp. 2d 337, 342 (S.D.N.Y. 2004).

         Because the following categories of information are material to the preparation of

Weigand’s defense, they should be timely produced on a schedule that permits Weigand to prepare

for trial:

         Bank Policies and Procedures: The Government’s theory of fraud turns on the allegedly

improper use of Merchant Category Codes (“MCCs”). Indictment ¶ 9. Yet, the discovery does

not appear to include any information1 about the rules and policies of merchant acquiring banks,

issuing banks, and payment processors concerning the appropriate use of MCCs for marijuana

transactions.

         The Government should be ordered to produce all pertinent bank policies and procedures

concerning the use of MCCs for marijuana sales. Such information should be delineated by entity,

so that Weigand may determine which entities’ policies he allegedly violated and which entities

he allegedly conspired to deceive.

         Credit Card Company Materials: The discovery received to date is also missing highly

pertinent information on the internal rules, policies, and procedures of the Credit Card Companies

referenced in the Indictment. Such information is necessary to determine if the alleged Transaction

Laundering Scheme ran afoul of Credit Card Company rules and policies, or rather complied with

them and with accepted industry practice.

         Taint Protocols: As set forth in Weigand’s “Motion to Suppress Evidence Obtained from

the Search of Electronic Devices,” the Government obtained a warrant on April 14, 2020 for the



1
 To the extent these materials are contained in the voluminous discovery produced to date, the
Government should identify them by Bates number.

                                                  8
         Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 12 of 14



search and seizure of three of Weigand’s personal electronic devices. The warrant and the

Government’s application in support contain no reference to procedures used by the Government

to identify and separate attorney-client communications. Given the vast volume of material seized,

the Government must have anticipated that potentially privileged materials would be found on

Weigand’s personal devices. Accordingly, the Government should be ordered to provide an

explanation of the protocols it implemented to ensure the prosecution team would not be exposed

to privileged materials.

           B. Brady Material

       Brady requires that the Government disclose evidence that is “material” and “favorable”

to a defendant. United States v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004). Favorable evidence is

either exculpatory or impeaching. Strickler v. Greene, 527 U.S. 263, 281–82 (1999). Evidence

becomes material if “the favorable evidence could reasonably be taken to put the whole case in

such a different light as to undermine confidence in the verdict”. Youngblood v. West Virginia, 547

U.S. 867, 870 (2006) (quotation marks omitted).

       This Court’s Individual Rules require that “Brady Material known to the Government at

the time of indictment . . . be produced to defense counsel no later than two weeks following the

date of the filing of the indictment” and that “Brady Material . . . that becomes known to the

Government following filing of the indictment must be disclosed, absent exceptional

circumstances, within two weeks of when it becomes known” and, in no event, “later than four

weeks prior to any trial or guilty plea.” Rule 13(2) the Individual Rules of Practice of the

Honorable Jed S. Rakoff

       The Government’s June 22 letter identified exculpatory representations from attorneys of

the Online Marijuana Marketplace Company, including statements by co-defendant Akhavan. The


                                                9
        Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 13 of 14



disclosure begs the question of whether the Government has evidence that Akhavan made similar

statements in other communications and whether Weigand was present when such statements were

made. The Government should be ordered to produce all documents reflecting these or any similar

statements.

       Weigand hereby requests the prompt production of all information concerning the attorney

proffer described in its June 22 letter, along with all outstanding Brady material known to the

Government at this time, as required by this Court’s Individual Rules of Practice.

       CONCLUSION

       For the foregoing reasons, Weigand respectfully requests that this Court compel the

production of the discovery requested above. Weigand hereby adopts by reference all applicable

arguments in his co-defendant Hamid Akhavan’s “Motion to Compel Discovery and Set

Disclosure Deadlines.”

Dated: New York, New York                       Respectfully Submitted,
       June 26, 2020
                                                DECHERT LLP

                                                By: /s/ Andrew J. Levander

                                                Andrew J. Levander
                                                Michael J. Gilbert
                                                Shriram Harid
                                                Steven R. Pellechi
                                                Three Bryant Park
                                                1095 Avenue of the Americas
                                                New York, New York 10036-6797
                                                Andrew.levander@dechert.com
                                                Michael.gilbert@dechert.com
                                                Shriram.harid@dechert.com

                                                Michael H. Artan
                                                Michael H. Artan, Lawyer, A Professional
                                                Corporation
                                                1 Wilshire Boulevard, Suite 2200
                                                Los Angeles, CA 90071


                                               10
Case 1:20-cr-00188-JSR Document 64 Filed 06/26/20 Page 14 of 14



                              Michaelartan@yahoo.com

                              Attorneys for Defendant
                              Ruben Weigand




                              11
